Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 7/14/2021, see page 2 through 7 of the remarks, with respect to cancellation of claims 4, 5, 7, 13, 14, 16, and amended claims 1, 6, 10, 15, 19 and 20, have been fully considered and are persuasive, upon further consideration the rejection of 103(a) for claims 1-3, 6, 8-12, 15 and 17-20, are hereby withdrawn.    
             The claims 1-3, 6, 8-12, 15 and 17-20 now renumbered as 1-14 are allowed.  
                                       


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

           The amended claims 6 and 15 as follows: 
           Claim 6. (Currently Amended) The method of claim 1 wherein the object heading vector includes a movement direction of the object.
           Claim 15. (Currently Amended) The method of claim 10 wherein the object heading vector includes a movement direction of the object.


                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to a system and method of tracking objects around an ego vehicle, more specifically to a tracking system using state estimation, including estimated position, velocity, acceleration and bounding box size of the tracked object.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 10 and 19, the closest prior art of record (Mercep and Liu), Mercep reference is directed to automated driving and assistance systems and, more specifically, to training of a machine learning sensor data classification system, but neither Mercep nor Liu, teach or suggest, among other things, “ determining the largest bounding box; for each pose, expanding the first bounding box in a first direction to an expanded bounding box, the first direction being a projection of a radial direction vector on an object heading vector, the radial direction vector denoting a radial vector between a detecting vehicle and a “center of the first bounding box” of the object, the “expanded bounding box matching the largest bounding box”; for each pose, determining the center of the expanded bounding box; tracking the object according to the center of the expanded bounding box”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Mercep and Liu) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 

           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
August 11, 2021